Name: Commission Implementing Regulation (EU) No 1112/2014 of 13 October 2014 determining a common format for sharing of information on major hazard indicators by the operators and owners of offshore oil and gas installations and a common format for the publication of the information on major hazard indicators by the Member States Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: documentation;  oil industry;  energy policy;  industrial structures and policy;  deterioration of the environment;  environmental policy;  information technology and data processing
 Date Published: nan

 22.10.2014 EN Official Journal of the European Union L 302/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1112/2014 of 13 October 2014 determining a common format for sharing of information on major hazard indicators by the operators and owners of offshore oil and gas installations and a common format for the publication of the information on major hazard indicators by the Member States (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2013/30/EU of the European Parliament and of the Council of 12 June 2013 on safety of offshore oil and gas operations and amending Directive 2004/35/EC (1), and in particular Articles 23(2) and 24(2) thereof, Whereas: (1) Member States are required to ensure that operators and owners of offshore oil and gas installations provide the competent authority, as a minimum, with the data on major hazard indicators as specified in Annex IX to Directive 2013/30/EU. That information should enable Member States to provide advanced warning of the potential deterioration of safety and environmentally critical barriers, and should enable them to take preventive action, including in light of their obligations under Directive 2008/56/EC of the European Parliament and the Council (Marine Strategy Framework Directive) (2). (2) The information should also demonstrate the overall effectiveness of measures and controls implemented by individual operators and owners, and the industry as a whole, to prevent major accidents and to minimise risks for the environment. In addition, the information and data provided should ensure that the performance of individual operators and owners can be compared within the Member State and the performance of the industry as a whole can be compared between Member States. (3) The sharing of comparable data between Member States is rendered difficult and unreliable due to the lack of a common data reporting format across all Member States. A common format for the reporting of data by operators and owners to the Member State should provide transparency of the safety and environmental performance of operators and owners and should provide Union-wide comparable information on safety of offshore oil and gas operations and should facilitate dissemination of lessons learned from major accidents and near misses. (4) To facilitate public confidence in the authority and integrity of offshore oil and gas operations in the Union, Member States should periodically publish the information referred to in point 2 of Annex IX of Directive 2013/30/EU pursuant to Article 24 of Directive 2013/30/EU. A common format and details of information to be made publicly available by the Member States should enable easy cross-border comparison of data. (5) The measures provided for in this Regulation are in accordance with the opinion of the Advisory Committee on Safety of Offshore Oil and Gas Operations, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation specifies common formats in relation to: (a) reports from operators and owners of offshore oil and gas installations to competent authorities of Member States in accordance with Article 23 of Directive 2013/30/EU; (b) publication of information by Member States in accordance with Article 24 of Directive 2013/30/EU. Article 2 Reporting reference and remittance dates 1. Operators and owners of offshore oil and gas installations shall submit the report referred to in Article 1(a) within 10 working days of the event. 2. The reporting period for information referred to in Article 1(b) shall be each year from 1 January until 31 December, starting as of the calendar year 2016. The common publication format shall be used to publish the information required in Article 24 of Directive 2013/30/EU on the website of the competent authority not later than 1 June of the year following the reporting period 3. The formats set out in Annexes I and II shall be used for the reports and publication referred to in points (a) and (b) of Article 1 respectively. Article 3 Details of information to be shared Annex I sets out the details of information to be shared in accordance with point 2 of Annex IX of Directive 2013/30/EU. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 178, 28.6.2013, p. 66. (2) Directive 2008/56/EC of the European Parliament and of the Council of 17 June 2008 establishing a framework for community action I the field of marine environmental policy (Marine Strategy Framework Directive) (OJ L 164, 25.6.2008, p. 19). ANNEX I Common data reporting format for incidents and major accidents in the offshore oil and gas industry (As required by Article 23 of Directive 2013/30/EU) General remarks on the details of information to be shared a. The details of information to be shared are in relation to point 2 of Annex IX to Directive 2013/30/EU on the safety of offshore oil and gas operations and in particular to the risk of a major accident as defined within that Directive. b. Annex IX, point 2, to Directive 2013/30/EUcontains leading and lagging key performance indicators (KPI's) in order to provide a good picture about offshore oil and gas safety within a Member State and in the European Union, but some of the KPI's have a warning function like failures of safety and environmental critical elements (SECE) and fatalities. c. Pursuant to Article 3, paragraph 4, of the Council Directive 92/91/EEC (1), the employer shall, without delay, report to the competent authorities any serious and/or fatal occupational accidents and situations of serious danger. This data shall be used by the competent authority to report the information required under Annex IX, point 2, letters (g) and (h) of Directive 2013/30/EU. (1) Council Directive 92/91/EEC of 3 November 1992 concerning the minimum requirements for improving the safety and health protection of workers in the mineral-extracting industries through drilling (eleventh individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ L 348, 28.11.1992, p. 9). ANNEX II Common Publication Format (As required by article 24 of Directive 2013/30/EU)